—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered May 31, 1995, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
The trial court appropriately exercised its discretion in denying defendant’s request for a missing witness charge on the basis of the witness’s unavailability, since the witness, a resident of Belgium, was not subject to subpoena, and the People’s efforts were sufficient, under the circumstances, to ascertain that the witness was unwilling to return to New York voluntarily (see, People v Mancini, 207 AD2d 730). Moreover, the testimony involved would not have been non-cumulative and even were we to find the denial of the missing witness charge to be erroneous, we would find such error to be harmless because of the overwhelming evidence of defendant’s guilt and *28the circumstance that defendant received ample latitude to comment on the witness’s absence. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.